
	

115 SRES 506 ATS: Supporting the designation of May 15, 2018, as “National Senior Fraud Awareness Day” to raise awareness about the increasing number of fraudulent schemes targeted at older people of the United States, to encourage the implementation of policies to prevent these scams from happening, and to improve protections from these scams for seniors.
U.S. Senate
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 506
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2018
			Ms. Collins (for herself, Mr. Casey, Mr. Rubio, Mr. Nelson, and Ms. Cortez Masto) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the designation of May 15, 2018, as National Senior Fraud Awareness Day to raise awareness about the increasing number of fraudulent schemes targeted at older people of
			 the United States,
			 to encourage the implementation of policies to prevent these scams from
			 happening, and to improve protections from these scams for seniors.
	
	
 Whereas, in 2017, there were more than 47,800,000 individuals age 65 or older in the United States (referred to in this preamble as seniors), and seniors accounted for 14.9 percent of the total population of the United States;
 Whereas senior fraud is a growing concern as millions of older people of the United States are targeted by scams each year, including the Internal Revenue Service impersonation scams, sweepstakes and lottery scams, grandparent scams, computer tech support scams, romance scams, work-at-home scams, charity scams, home improvement scams, fraudulent investment schemes, and identity theft;
 Whereas other types of fraud perpetrated against seniors include health care fraud, health insurance fraud, counterfeit prescription drug fraud, funeral and cemetery fraud, anti-aging product fraud, telemarketing fraud, and internet fraud;
 Whereas the Government Accountability Office has estimated that seniors lose a staggering $2,900,000,000 each year to an ever-growing array of financial exploitation schemes and scams;
 Whereas, since 2013, the fraud hotline of the Special Committee on Aging of the Senate has received more than 7,200 complaints reporting possible scams from individuals in all 50 States, the District of Columbia, and the Commonwealth of Puerto Rico;
 Whereas the ease with which criminals contact seniors through the internet and telephone increases as more creative schemes emerge;
 Whereas, according to the Consumer Sentinel Network Data Book 2017, released by the Federal Trade Commission, people age 60 years and older were defrauded of $249,000,000 in 2017, with the median loss to defrauded victims age 80 and older averaging $1,092 per person, more than double the average amount lost by those victims between the ages 50 and 59 years old;
 Whereas senior fraud is underreported by victims due to embarrassment and lack of information about where to report fraud; and
 Whereas May 15, 2018, is an appropriate day to establish as National Senior Fraud Awareness Day: Now, therefore, be it  That the Senate—
 (1)supports the designation of May 15, 2018, as National Senior Fraud Awareness Day; (2)recognizes National Senior Fraud Awareness Day as an opportunity to raise awareness about the barrage of scams that individuals age 65 or older in the United States (referred to in this resolving clause as seniors) face in person, by mail, on the phone, and online;
 (3)recognizes that law enforcement, consumer protection groups, area agencies on aging, and financial institutions all play vital roles in preventing scams targeting seniors and educating seniors about those scams;
 (4)encourages implementation of policies to prevent these scams and to improve measures to protect seniors from scams targeting seniors; and
 (5)honors the commitment and dedication of the individuals and organizations who work tirelessly to fight against scams targeting seniors.
